                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROBERT HOFFMAN #181813,                       2:17-CV-13263-TGB

                 Plaintiff,

                                           ORDER OVERRULING
      vs.                                DEFENDANT’S OBJECTION
                                          TO MAGISTRATE ORDER
STACEY NEVES and VICKIE
CARLSON,

                 Defendants.


     On August 6, 2019, Defendants Carlson and Neves filed a summary

judgment motion. ECF No. 84. On August 30, 2019, United States

Magistrate Judge Stephanie Dawkins Davis struck Defendants’

summary judgment motion as it pertained to Defendant Carlson for

failure to obtain leave of Court prior to filing a second summary judgment

motion. ECF No. 87. On September 10, 2019, Defendant Carlson filed

an objection to the Magistrate Judge’s August 30, 2019 Order. ECF No.

88. Plaintiff filed a response. ECF No. 90. Defendant Carlson filed a

reply. ECF No. 91.
      When a litigant objects to a magistrate judge’s ruling on a non-

dispositive pretrial matter, the court may “modify or set aside any part

of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ.

P. 72(a). The “clearly erroneous” standard does not permit a district court

to reverse the magistrate judge's finding simply because it would have

decided the issue differently. Anderson v. City of Bessemer, N.C., 470

U.S. 564, 573 (1985). Rather, a “finding is ‘clearly erroneous’ when,

although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has

been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948).

     In this case, the Magistrate Judge struck Defendant Carlson’s

second summary judgment motion because Defendant Carlson failed to

seek leave of Court before filing a second summary judgment motion.

Local Rule 7.1(b)(2) provides that “[a] party must obtain leave of court to

file more than one motion for summary judgment.”           E.D. Mich. LR

7.1(b)(2). Defendant Carlson failed to comply with Local Rule 7.1(b)(2).

Thus, the Order striking Defendant Carlson’s second summary judgment

motion was not clearly erroneous or contrary to law. Defendant Carlson’s
objection to the Magistrate Judge’s August 30, 2019 Order is

OVERRULED.

    DATED this 12th day of November, 2019.

                             BY THE COURT:


                             /s/Terrence G. Berg
                             TERRENCE G. BERG
                             United States District Judge
